*299On Rehearing
in his brief in support of appellants’ application for rehearing counsel, for the first time, asserts that the judgment rendered by the Circuit Court is void, for the reason that the suit in the Circuit Court was an appeal from the Intermediate Civil Court of Birmingham, and the jurisdiction of that court is limited in all civil cases to amounts in controversy of not less than $100 and not more than $1,000. See Gen. and Local Acts, 1949, p. 891.
It is the contention of counsel that the judgment recovered in the Circuit Court exceeds that jurisdiction, and being an appeal from the Intermediate Civil Court, is void.
In the cases upon which counsel relies the point as to jurisdiction of the original court was preserved throughout the proceedings in the lower court.
In the present case the alleged excess of jurisdiction was not challenged in any manner at any point in the entire proceedings below.
Under the amended complaint in the Circuit Court interest should have been claimed only from the date of rendition of the judgment in the Intermediate Civil Court, that is 7 September 1951, and not from 6 July 1951. Richmond & D. R. Co. v. Hutto, 102 Ala. 575, 14 So. 875; Peerson v. Johnson & Johnson, 209 Ala. 259, 96 So. 136; May v. Draper, 214 Ala. 324, 107 So. 862.
However, no motion to strike the amended complaint on the ground of departure was made in the Circuit Court, nor was an objection raised at any time after the evidence was in. The demurrer filed to the complaint in the Circuit Court did not raise the point. Louisville & Nashville R. R. Co. v. Barker, 96 Ala. 435, 11 So. 453.
Under such circumstances the Circuit Court could proceed according to its own jurisdiction. Sheldon v. Lyon, 20 Ala. App. 623, 104 So. 576; Richmond & D. R. Co. v. Hutto, supra.
Further, Section 570, Title 7, Code of Alabama 1940, specifically provides:
“No judgment can be arrested, annulled, or set aside, for any matter not previously objected to, if the complaint contain a substantial cause of action.”
The complaint in this cause did contain a substantial cause of action, and no objection to the validity of the judgment, on the grounds now asserted, were raised at any time in the course of the proceedings below. The correctness of the judgment cannot now be inquired into by this Court. Richmond & D. R. Co. v. Hutto, supra.
Application overruled.